                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


KA TERI MARRUFO,                                                                3:l 7-CV-01664-AA
         Plaintiff,

vs.
                                                                                            ORDER
COMMISSIONER OF SOCIAL SECURITY,
        Defendant.


        It is hereby ORDERED that attorney fees in the amount of $4,854.09 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

As/rue v. Ratliff, 130 S.Ct. 2521 (20 I 0).

        If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Merrill Schneider, P.O. Box 14490, Portland,

OR 97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiffs attorney's office at the address stated above.

        DATED this     5~y of ~ 6 J C : 2018.
                                                             ~JL_
                                                      Ann Aiken
                                                      United States District Court Judge
